 

Exhibit 10.2

 

[DATE]

 

[ADDRESSEE]

 

Re:          Employment Terms and Conditions – [POSITION]

 

Dear [NAME]:

 

You are currently [a party to an [Employment Agreement](1) with Bonanza Creek
Energy, Inc., a Delaware corporation (the “Company”) dated
[                        ] (the “Employment Agreement”)] OR [employed by the
Company pursuant to an offer letter, dated [                              ] (the
“Offer Letter”)].  In consideration of the benefits described in this letter
(this “Employment Letter”) to which you are not otherwise entitled, you hereby
agree to waive any and all rights that you have under and with respect to the
[Employment Agreement OR Offer Letter] and understand and agree that from and
after the date of this Employment Letter, you shall have no further rights under
or with respect to the [Employment Agreement OR Offer Letter] and it shall be
terminated in all respects.  You will retain your position as [TITLE] and your
annual salary (the “Base Salary”) will remain at the same level as in effect
immediately prior to the date of this letter.  In addition to the foregoing and,
in summary, your compensation and benefits as of the date of this Employment
Letter will be:

 

·                  Participation in the Company’s 2011 Long Term Incentive
Program (“LTIP”), subject to the approval and discretion of the Company’s Board
of Directors and the other terms and conditions of the LTIP and any award
agreement to be entered into thereunder;

·                  Participation in the Company’s Short Term Incentive Program
(the “STIP”), in a “target” amount of up to [XX%] of the Base Salary upon the
achievement of Company and personal goals specified each year and subject to the
other terms and conditions of the STIP;

·                  [[NUMBER OF WEEKS] weeks vacation per year, in accordance
with the Company’s benefits policy; [NUMBER OF DAYS] days sick leave annually,
after one (1) month introductory period and in accordance with the Company’s
benefits policy; eleven (11) paid holidays per year in accordance with the
Company’s benefits policy;] OR [Participation in the Company’s No Tracking
Vacation Program]

·                  Option to participate or to continue to participate in the
Company’s 401(k) Plan, in accordance with such plan; Currently the Company
provides matching contributions of 6% of W-2 income, which amount may be amended
from time to time in accordance with the terms of the 401(k) Plan;

·                  Option to participate or to continue to participate in the
Company’s health insurance plans upon your election subject to the terms and
conditions of the plans.

·                  Option to participate or to continue to participate in the
Company’s flexible benefit plan (Section 125 Plan); and

·                  Participation in the Company’s Executive Change in Control
and Severance Plan (the “Severance Plan”) as a Tier [#] Executive (as such term
is defined in the Severance Plan).

 

The Company may modify compensation and benefits from time to time as it deems
necessary in accordance with the terms and conditions of the plans set forth
above and the Company’s policies.

 

The terms and conditions of employment set forth in this Employment Letter are
contingent upon your signing the Company’s Employee Restrictive Covenants,
Proprietary Information and Inventions Agreement attached hereto (“PIIA”)
attached hereto as Exhibit A.

 

--------------------------------------------------------------------------------

(1)  Confirm agreement name.

 

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary, your employment with the Company is AT
WILL.  You may terminate your employment with the Company at any time and for
any reason whatsoever simply by notifying the Company, subject only to any
rights or obligations that may be required by the Severance Plan or PIIA, each
as may be amended from time to time.  Likewise, the Company may terminate your
employment at any time and for any reason whatsoever, with or without cause or
advance notice, subject only to any rights and obligations that may be required
by the Severance Plan or PIIA, as each may be amended from time to time.

 

In consideration for the benefits to be provided to you under this Employment
Letter to which you are not currently entitled, by executing this Employment
Letter, you hereby (a) accept the terms of employment outlined in this
Employment Letter, (b) acknowledge and agree that this Employment Letter
constitutes the entire agreement between the parties concerning your employment
(except as otherwise may be set forth in the LTIP and any agreements entered
into thereunder, the STIP, the Severance Plan, the PIIA or any Indemnification
Agreement entered into between you and the Company (collectively, the “Remaining
Agreements”)), and supersedes and terminates all prior and contemporaneous
agreements and understandings, both written and oral, between the parties with
respect to its subject matters, except for the Remaining Agreements and
(c) acknowledge and agree that any accelerated vesting of your existing LTIP
awards that may be provided in the Severance Plan shall be deemed an amendment
to the terms and conditions of such existing LTIP awards.  You agree that the
Company has not made any promise or representation to you concerning this
Employment Letter not expressed in this Employment Letter, and that, in signing
this Employment Letter, you are not relying on any prior oral or written
statement or representation by the Company, but are instead relying solely on
your own judgment and the judgment of your legal and tax advisors, if any.

 

If you have any questions or need additional information, please feel free to
contact me.

 

 

Sincerely,

 

 

 

 

 

 

 

 

 

[NAME]

 

[Title]

 

Accepted and agreed:

 

 

 

 

 

 

[NAME]

 

[DATE]

 

 

--------------------------------------------------------------------------------